Case 8:19-cv-01944-GJH Document 91-2 Filed 12/20/19 Page 1 of 8




        Exhibit 2
        Case 8:19-cv-01944-GJH Document 91-2 Filed 12/20/19 Page 2 of 8
                                                                       U.S. Citizenship and Immigration Services
                                                                       Asylum Division
                                                                       Washington, DC 20529-2100




March 25, 2009                                                         HQRAIO 120/12a

Memorandum
TO:         All Asylum Office Staff

FROM:       Joseph E. Langlois /s/
            Chief, USCIS Asylum Division

SUBJECT: Implementation of Statutory Change Providing USCIS with Initial Jurisdiction over
         Asylum Applications Filed by Unaccompanied Alien Children

   I.      Purpose

This memorandum provides notification and guidance to the USCIS Asylum Offices regarding
the “initial jurisdiction” provision of the William Wilberforce Trafficking Victims Protection
Reauthorization Act of 2008 (TVPRA), Public Law 110-457, which was signed into law on
December 23, 2008 and became effective 90 days thereafter, on March 23, 2009.

The implementing procedures discussed herein have been established in consultation with
Immigration and Customs Enforcement (ICE) and the Executive Office for Immigration Review
(EOIR) based on a joint understanding. These procedures will be incorporated into the
Affirmative Asylum Procedures Manual, though potentially following modification upon
monitoring and evaluation. Federal regulations will ultimately be promulgated in order to reflect
the procedures established for USCIS initial jurisdiction.

This guidance should be reviewed at each Asylum Office’s next training.
        Case 8:19-cv-01944-GJH Document 91-2 Filed 12/20/19 Page 3 of 8
Implementation of Statutory Change Providing USCIS With Initial Jurisdiction over Asylum
Applications Filed by Unaccompanied Alien Children
Page 2

       II.      Background

The TVPRA makes a number of changes that affect unaccompanied alien children (UACs) 1 who
file for asylum. Among the statutory changes, section 235(d)(7)(B) of the TVPRA provides
asylum officers with “initial jurisdiction over any asylum application filed by” a UAC. This
means that UACs will have an opportunity to file for asylum with USCIS, even if the UAC has
been issued a Notice to Appear (NTA). This initial jurisdiction provision is effective on March
23, 2009. It applies to all UACs who file for asylum on or after March 23, 2009, as well as to the
asylum claims filed by UACs with pending proceedings in Immigration Court or cases on appeal
to the Board of Immigration Appeals (BIA) or on petition for review in federal court (see
attached USCIS News Release and USCIS Fact Sheet for more information).

UACs who are apprehended by Customs and Border Protection, ICE, or another federal entity
must be placed into the custody of the Office of Refugee Resettlement (ORR) within the U.S.
Department of Health and Human Services within 48 or 72 hours. See TVPRA §§ 235(a)(4);
235(b)(3). Those UACs are generally issued an NTA before an Immigration Judge of EOIR,
within the U.S. Department of Justice (DOJ), for removal proceedings under section 240 of the
Immigration and Nationality Act. During removal proceedings, a UAC may request asylum.
Until the TVPRA’s initial jurisdiction provision went into effect, such UACs defensively filed
their Form I-589 applications for asylum with the Immigration Court in removal proceedings.
With the initial jurisdiction provision of the TVPRA taking effect, UACs in removal proceedings
will now file their Form I-589 application with USCIS. ICE will provide those UACs in
Immigration Court intending to file for asylum with “Instructions for an unaccompanied alien
child in immigration court to submit a Form I-589 asylum application to USCIS” (“UAC
Instruction Sheet”) (attached). The anticipated process is that ICE will request a continuance to
provide time for the UAC to file the Form I-589 with USCIS and have the asylum case
adjudicated. There may be cases, however, that are administratively closed or terminated
without prejudice.

The Asylum Offices may encounter filings from UACs in a number of different procedural
postures.
   1. A UAC who has never been in removal proceedings may affirmatively file for asylum
       under pre-existing procedures.
   2. A UAC may be placed in removal proceedings in Immigration Court on or after March
       23, 2009, and seek to file for asylum.



1
    As defined at 6 U.S.C. § 279(g)(2), an unaccompanied alien child means:
      a child who—
           (A) has no lawful immigration status in the United States;
           (B) has not attained 18 years of age; and
           (C) with respect to whom—
                    (i) there is no parent or legal guardian in the United States; or
                    (ii) no parent or legal guardian in the United States is available to provide care and
                          physical custody.
        Case 8:19-cv-01944-GJH Document 91-2 Filed 12/20/19 Page 4 of 8
Implementation of Statutory Change Providing USCIS With Initial Jurisdiction over Asylum
Applications Filed by Unaccompanied Alien Children
Page 3

   3. A UAC whose case was referred to Immigration Court after having been affirmatively
      adjudicated by USCIS may not re-file with USCIS, as USCIS already had initial
      jurisdiction of the case.
   4. A UAC in pending removal proceedings, with a case on appeal to the BIA, or with a
      petition for review in federal court as of December 23, 2008, who has never submitted a
      Form I-589, may file for asylum with USCIS.
   5. For an individual in pending removal proceedings, with a case on appeal to the BIA, or
      with a petition for review in federal court as of December 23, 2008, who has previously
      submitted a Form I-589 while a UAC, USCIS may have initial jurisdiction.

For scenario #2, concerning a UAC placed in removal proceedings on or after March 23, 2009,
ICE will provide UACs intending to file for asylum with the UAC Instruction Sheet. The
interpretation of and procedures concerning scenarios #4 and #5 are still under development.
The litigating authority before EOIR or the federal courts may provide UACs in scenarios #4 and
#5 with the UAC Instruction Sheet if it is determined that USCIS should have initial
jurisdiction. Where there is a pre-existing Form I-589, the existing Form I-589 should be
transferred to USCIS. Such cases would then be processed according to standards for processing
new filings by UACs in removal proceedings, discussed below.

   III.    Field Guidance

This guidance focuses on the Asylum Offices’ handling of I-589s by UACs in removal
proceedings who are filing pursuant to the TVPRA.

   A. Location of UAC filings with USCIS

The UAC Instruction Sheet communicates a new requirement for UACs to file the Form I-589
with the Nebraska Service Center (NSC). The outer envelope of the filing should be addressed
with the heading “UAC I-589.” In extenuating circumstances where expeditious processing is
required, the Director of the local Asylum Office may consent to the UAC filing the Form I-589
application directly with the Asylum Office. Pre-existing guidance in the Affirmative Asylum
Procedures Manual should inform the Director’s decision as to whether to accept the direct
filing, rather than have the applicant file with the NSC. Additionally, with regard to whether to
accept the direct filing, the Director may consider whether the UAC continues to be in ORR
custody as a factor meriting expeditious processing.

   B. Documentation in RAPS to indicate the applicant is a UAC

At the time of receipt of a UAC’s Form I-589 application, the NSC will verify whether the UAC
is in removal proceedings. In such cases, the NSC will enter the special group code “KRD”
(formerly Guam Kurd – presently defensive unaccompanied child) into the Refugees, Asylum
and Parole System (RAPS). While this special group code was formerly utilized to refer to
Guam Kurds, as it is no longer in use for new filings, it is now being converted to refer to UACs
in removal proceedings. This special group code serves the purpose of taking the case off of the
automatic scheduler, so that the Asylum Office can determine whether special arrangements for
        Case 8:19-cv-01944-GJH Document 91-2 Filed 12/20/19 Page 5 of 8
Implementation of Statutory Change Providing USCIS With Initial Jurisdiction over Asylum
Applications Filed by Unaccompanied Alien Children
Page 4

the interview location need to be arranged. Additionally, the Asylum Office will have access to
a weekly report of all minor principal applicants, which will differentiate those UACs who are in
removal proceedings (i.e., in the special group KRD) from other minor principal applicants.

    C. Determination as to whether the applicant is a UAC

USCIS typically does not have jurisdiction to accept the filing of a Form I-589 filed by an
applicant in removal proceedings. Because section 235(d)(7)(B) of the TVPRA places initial
jurisdiction of asylum applications filed by UACs with USCIS, even for those UACs in removal
proceedings, USCIS will need to determine whether an applicant in removal proceedings is a
UAC at the time of filing such that USCIS has initial jurisdiction. The NSC, as the entity where
most UACs will file, will make an initial determination as to jurisdiction. It will accept the filing
of an applicant in removal proceedings where the filing includes the UAC Instruction Sheet
indicating that the applicant is a UAC. The NSC will also accept the filing of an individual
under 18 years of age and in removal proceedings, even if there is no UAC Instruction Sheet
included in the filing. 2 Cases of UACs in removal proceedings will be entered into RAPS with
the special group code KRD. For individuals in removal proceedings who are over 18 years of
age and who do not submit a UAC Instruction Sheet, the Service Centers will follow existing
procedures.

The Asylum Offices play an important role in determining whether the applicant is a UAC such
that USCIS properly has jurisdiction. Where the Asylum Office receives a direct filing from an
applicant in removal proceedings, it must make the determination that the applicant is a UAC.
Even where the NSC accepts the filing, the Asylum Office at the time of interview should
evaluate whether the applicant was a UAC at the time of filing.

Inclusion of the UAC Instruction Sheet in the filing should serve as evidence that the applicant is
a UAC. Nonetheless, at the time of direct filing or of interview, the Asylum Office may need to
review other factors to determine whether the applicant is a UAC. For instance, while the
applicant may have been a UAC at the time of receiving the UAC Instruction Sheet from ICE,
the applicant must be a UAC at the time of filing the Form I-589 in order for USCIS to have
initial jurisdiction.

             1. Age

The Asylum Office should confirm that the applicant was under 18 years of age at the time of
filing the Form I-589. Where the file includes a Form I-213, the apprehending agent’s notation
of the date of birth, this serves to indicate the age that the applicant claimed to be at the time of
apprehension. Where there is evidence that the applicant was in ORR custody, this also indicates
that the applicant was under 18, at least at the time of apprehension. Some applicants may
include the ORR Interim Placement Authorization document with their filing. Unless there is
clear, contradictory evidence in the file, jurisdiction should not be refused on the basis of age.

2
 For purposes of accepting a filing under these procedures, the NSC will use the date of birth listed on the Form I-
589.
        Case 8:19-cv-01944-GJH Document 91-2 Filed 12/20/19 Page 6 of 8
Implementation of Statutory Change Providing USCIS With Initial Jurisdiction over Asylum
Applications Filed by Unaccompanied Alien Children
Page 5


           2. Unaccompanied Status

The Asylum Office should also confirm that the applicant was unaccompanied at the time of
filing the Form I-589. Where, at the time of filing, the applicant has no parent or legal guardian
in the U.S. who is available to provide care and physical custody, the applicant is
unaccompanied. See 6. U.S.C. § 279. See also Joseph E. Langlois, Asylum Division Chief,
USCIS. Updated Procedures for Minor Principal Applicant Claims, Including Changes to
RAPS, Memorandum for Asylum Office Directors, etc. (Washington, DC: 14 August 2007), at 5.
Legal guardianship refers to a formal (legal/judicial) arrangement. A child is unaccompanied
even if he or she is in the informal care and physical custody of other adults, including family
members. For instance, if a UAC is released from ORR custody to a sponsor who is not a parent
or legal guardian, the child continues to be unaccompanied.

   D. Transfer of file

An A-file will already exist for UAC applicants for asylum with USCIS who are concurrently in
removal proceedings. The NSC will create a T-file and transfer the file to the Asylum Office.
Additionally, RAPS will automatically initiate the A-file transfer request from the ICE Office of
Chief Counsel to the Asylum Office. ICE may contact the Asylum Office to confirm that the file
is being transferred due to the applicant being a UAC.

   E. Scheduling of UAC interviews

The Asylum Office will manually schedule special group KRD applicants for interview, based
on the weekly minor principal applicant report. While manually scheduling interviews for those
UACs in ORR custody, the Asylum Office should suppress the mailing of the interview notice
and instead send a manually generated notice to inform the UAC of the appropriate interview
location. This will permit the Asylum Office to determine the optimal interview location for
UACs in ORR custody, as further discussed below. The Asylum Office should not schedule an
applicant for interview until the A-file has been received.

Arranging for interviews of UACs in removal proceedings may take time, either due to arranging
for an interview in a circuit ride location or in an alternate location. Interview scheduling should
be done as expeditiously as possible for UACs, particularly for those who are in ORR custody at
the time of filing. Additionally, for UACs in removal proceedings, the Asylum Office should
attempt to schedule the asylum interview to occur prior to the next scheduled hearing date in
Immigration Court.

   F. Interview locations

Most UACs can be scheduled for interview at an Asylum Office or a pre-existing circuit ride
location. Special arrangements may need to be made for certain UACs in ORR custody. While
ORR is responsible for transportation of UACs in their custody to the asylum interview, it may
be necessary for the Asylum Office to arrange for a new circuit ride location to interview those
        Case 8:19-cv-01944-GJH Document 91-2 Filed 12/20/19 Page 7 of 8
Implementation of Statutory Change Providing USCIS With Initial Jurisdiction over Asylum
Applications Filed by Unaccompanied Alien Children
Page 6

UACs in ORR facilities not located within an hour of a current interview location (see attached
map). Those ORR facilities for which special arrangements for a new USCIS interview location
may need to be made include: Harlingen, TX; Corpus Christi, TX; San Antonio, TX; and
Vincennes, IN. Additionally, while the general preference is for the interview to occur in a
USCIS office, we recommend that those UACs in an ORR secure facility be interviewed at the
secure facility, in order for proper security arrangements to be in place. Contact information for
ORR’s Division of Unaccompanied Children’s Services and its facilities will be posted on the
Asylum Virtual Library.

   G. Interpreters

The Asylum Division is able to provide telephonic interpreters for those UACs in ORR custody
who cannot fulfill the general requirement under 8 C.F.R. § 208.9(g) to provide an interpreter for
the asylum interview. The Asylum Office should follow standard procedures for arranging for
telephonic interpretation. If any issues or questions arise, contact the Headquarters Asylum point
of contact for the interpreter contract.

   H. Handling of case upon entry of final decision

Where the Asylum Office decides to grant asylum to a UAC in removal proceedings, standard
grant procedures are followed. The Asylum Office will serve the grant on the applicant and
place a copy of the grant letter in the file, per standard procedures. Additionally, the Asylum
Office UAC point of contact (see below) should contact the local ICE Office of Chief Counsel in
order to alert them to the nature of the decision, so that ICE can move the Immigration Court to
terminate proceedings.

Where the Asylum Office decides that a UAC in removal proceedings is not eligible for a grant
of asylum, case processing will depend on the individual’s procedural posture before EOIR. The
Asylum Office should coordinate with ICE for the transfer of the A-file to ICE.
    1. If the UAC’s removal proceedings are still pending, due to the hearing date having been
        continued for good cause pending USCIS adjudication of the asylum claim, the Asylum
        Office will be unable to issue an NTA, as an active NTA already exists. The Asylum
        Office should proceed in issuing a referral notice, but not issue an NTA.
    2. If the UAC’s removal proceedings are still pending, due to the case having been
        administratively closed pending USCIS adjudication of the asylum claim, the Asylum
        Office should proceed in issuing a referral notice, but not issue an NTA.
    3. If the UAC’s removal proceedings were terminated without prejudice pending
        adjudication by USCIS of the asylum claim, standard referral procedures should be
        followed by the Asylum Office, including issuance of the NTA.

Until further notice, the Asylum Office will not serve a court packet on the Immigration Court
for those UACs whom the Asylum Office refers for whom there is an active NTA (i.e., scenarios
#1 and 2 above). Nonetheless, the Asylum Office should prepare the court packet and the A-file
as usual. After the file has been transferred to Immigration Court, ICE will serve court packet on
        Case 8:19-cv-01944-GJH Document 91-2 Filed 12/20/19 Page 8 of 8
Implementation of Statutory Change Providing USCIS With Initial Jurisdiction over Asylum
Applications Filed by Unaccompanied Alien Children
Page 7

the Immigration Court. Additionally, the Asylum Office should ensure that a copy of the CSTA
screen in RAPS is attached to the outside of the A-file before transferring it to ICE.

   I. UAC points of contact for each office

Each Asylum Office should designate a UAC point of contact (POC). This person will be
responsible for interacting with local ICE Office of Chief Counsel, local EOIR Immigration
Court staff, and ORR DUCS staff. The POC may also manage the interview scheduling process
for the Asylum Office’s UAC cases.

We recommend that the POC coordinate with the local ICE Office of Chief Counsel to inform
ICE of the UAC’s asylum application, to arrange for ICE to forward the A-file to the Asylum
Office, and to verify whether the UAC’s case is continued, administratively closed, or terminated
pending the asylum interview. Following the entry of a decision, the Asylum Office UAC POC
should contact ICE to alert them to the decision and to arrange for transfer of the file, where
necessary.

Additionally, the Asylum Office UAC POC may need to coordinate with the Asylum Office
POC for clock issues in order to interact with EOIR to resolve any asylum clock issues that arise.

If you have any questions concerning the guidance contained in this memorandum, please
contact Mary Margaret Stone at 202-272-1651.

Attachments (4):
      1. DHS UAC Instruction Sheet (internal use only).
      2. USCIS Update: USCIS Initiates Procedures for Unaccompanied Alien Children in
         Removal Proceedings Seeking Asylum (March 25, 2009).
      3. USCIS Questions and Answers: USCIS Initiates Procedures for Unaccompanied
         Alien Children in Removal Proceedings Seeking Asylum (March 25, 2009).
      4. Map of current ORR DUCS facilities and USCIS asylum interview locations (internal
         use only).
